521 So. 2d 333 (1988)
Ghislaine MESIDOR, Appellant,
v.
STATE of Florida, Appellee.
No. 87-2138.
District Court of Appeal of Florida, Fourth District.
March 9, 1988.
Lloyd M. Routman, of Lloyd M. Routman, P.A., Miami, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Alfonso M. Saldana, Asst. Atty. Gen., West Palm Beach, for appellee.
GUNTHER, Judge.
We reverse the denial of a Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief. During the plea proceedings, the trial court failed to comply with § 90.606, Florida Statutes (1985), by failing to swear in the interpreter. Also, the court failed to determine the competency and bias of the interpreter.
REVERSED AND REMANDED.
DOWNEY and WALDEN, JJ., concur.